                                         Case 3:16-cv-01421-WHO Document 228 Filed 08/07/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WILLIAM RUSHING, et al.,                            Case No. 16-cv-01421-WHO
                                                        Plaintiffs,
                                   8
                                                                                             ORDER REGARDING MOTION TO
                                                 v.                                          COMPEL
                                   9

                                  10     WILLIAMS-SONOMA, INC., et al.,                      Re: Dkt. No. 225
                                                        Defendants.
                                  11

                                  12          Plaintiffs’ request for an extension of time to file a response to Defendants’ Motion to
Northern District of California
 United States District Court




                                  13   Compel is GRANTED IN PART. Plaintiffs may file their response by Wednesday, August 19,

                                  14   2020. Defendants may file their reply in support of the Motion to Compel by August 26, 2020.

                                  15   To the extent that Plaintiffs require discovery in support of their response, and the parties are not

                                  16   able to reach an agreement regarding such discovery, the parties shall file a joint discovery dispute

                                  17   letter no later than August 14, 2020, and I will resolve the discovery dispute.

                                  18          IT IS SO ORDERED.

                                  19   Dated: August 7, 2020

                                  20

                                  21
                                                                                                     William H. Orrick
                                  22                                                                 United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
